DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsay (US 3,605,278).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Ramsay as teaching:
a device (see title and abstract) comprising: 
a vacuum chamber 12 comprising:
an housing 14, 16 defining an internal space having an internal pressure; and
an opening 18; 
a vacuum lid 20 configured to engage with the opening of the vacuum chamber and form a seal with the opening (inherently disclosed in Ramsay because a lid on a vacuum chamber will necessarily flow that a seal is formed with an opening); and 
a vacuum source 54, 58, 62 connected to the vacuum chamber, wherein operation of the vacuum source reduces the internal pressure of the internal space of the vacuum chamber (expressly disclosed in column 3 line 66 through column 4 line 14).  Ramsay also discloses the claim 2 vacuum source vacuum pump 58, the claim 3 feature wherein the device is configured to de-odorize at least one article disposed within the vacuum chamber, and the article is selected from the group consisting of . 
Claims 12-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 6,231,647).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Cheng as teaching:
 a device (see title and abstract) comprising: 
a vacuum chamber 1 comprising: 
an housing 10 defining an internal space having an internal pressure; and
an opening 30; 
a vacuum lid 33 adapted to engage with the opening and form a seal with the opening (inherent to the teachings of Cheng because a lid on a vacuum chamber necessarily follows that a seal will be formed with an opening); 
41 engaged with the vacuum chamber, wherein the vacuum source is configured to lower the internal pressure of the internal space of the vacuum chamber (expressly disclosed at column 3 lines 20-29); and 
d. a subsystem configured to release at least one disinfecting compound into the vacuum chamber (expressly disclosed at column 3 lines 54-64).  Cheng also discloses the claim 13 feature of a disinfecting compound (expressly disclosed at column 3 lines 54-64), the claim 14  and claim 16 features of a heating system, consumables subsystem configured to introduce at least one consumable into the chamber before, during, or after a vacuum cycle (expressly disclosed at column 2 lines 33-46 wherein the disclosed pack of scented substances is patentably the same as the claimed consumables because both are introduced into vacuum cycle chamber), and the claim 19 feature of at least one air filter 30 configured to filter the gases pumped out of the vacuum chamber by the vacuum source and consumable 51. 
Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 7,182,820).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Campbell as teaching:
a method (see title and abstract) comprising: 
providing a vacuum chamber 100 having an internal space with an internal pressure (expressly disclosed at column 5 lines 46-48); 
providing an article to be disinfected, wherein said article is placed within the internal space of the chamber (expressly disclosed at column 5 lines 57-63 wherein the disclosed hearing aid meets the claimed article because both are objects to be disinfected); 

injecting a disinfecting gas into the internal space of the vacuum chamber, the disinfecting gas having a partial pressure within the internal space and the vacuum chamber sealing the disinfecting gas within the internal space (expressly disclosed at column 5 lines 14-26 wherein the disclosed ozone meets the claimed disinfecting gas because both are gases used for disinfection wherein the claimed sealing feature inherently disclosed in the teachings of Campbell because a vacuum chamber necessarily follows that a gas is sealed in an internal space of the chamber); 
applying a vacuum source to the vacuum chamber, wherein the vacuum source reduces the internal pressure of the vacuum chamber to below ambient pressure outside the vacuum chamber and reduces the partial pressure of the disinfecting gas (expressly disclosed at column 5 lines 46-48); 
maintaining the sub-atmospheric internal pressure for a period of time sufficient to achieve a cleaning objective (expressly disclosed at column 2 lines 44-48); and
raising the internal pressure to atmospheric pressure (expressly disclosed at column 5 lines 57-63).
Claim Rejections - 35 USC § 103
Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Lynch (US 2011/0130877).  Ramsay discloses the claimed invention, as rejected above, except for the recited consumable.  Lynch, another odor removing device, discloses that feature at paragraphs [0037]-[0038].  It would have been obvious to one skilled in the art to combine the teachings of Ramsay with the teachings of Lynch .  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Campbell.  Ramsay discloses the claimed invention, as rejected above, except for the recited control system pressure subsystem.  Campbell, another vacuum device, discloses those features as discussed in the third anticipatory rejection above.  It would have been obvious to one skilled in the art to combine the teachings of Ramsay with the teachings of Campbell for the purpose of eliminating odors in a controlled and heated fashion.  
Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Ramsay.  Cheng discloses the claimed invention, as rejected above, except for the recited heating and sensor.  Ramsay, another odor removing device, discloses that feature as discussed in the first anticipatory rejection above.  It would have been obvious to one skilled in the art to combine the teachings of Ramsay with the teachings of Cheng for the purpose of controlling a vacuum device.  Furthermore, Ramsay in view of Ramsay discloses the claimed invention, as rejected, except for the recited gas, liquid, or disinfecting cycle.  It would have been an obvious matter of design choice to recite that feature, since the teachings of Cheng in view of Ramsay would perform the invention as claimed regardless of that feature and .  
Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive.
The double patenting rejection has been withdrawn, however the anticipatory and obviousness rejections are maintained based on applicants’ assertion that the amendments overcome the prior art rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753